Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 10/09/20, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 21-40 are pending in the application. Claims 1-20 are cancelled.
Allowable Subject Matter
4.	Claims 21-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 21, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “at least one MR element,  of the set of MR elements, being non-orthogonal to each other MR element of the set of MR elements” in combination with other limitations of the claim.
7.	Claims 22-30 are also allowed as they further limit claim 21.
8.	Regarding claim 31, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “where at least one of the first reference axis, the second reference axis, or the third reference axis is non-orthogonal to each other reference axis of the first reference axis, the second reference axis, and the third reference axis; and a processor to perform a functional safety check, associated with the magnetic sensor, based on the first output signal, the 
9.	Claims 32-40 are also allowed as they further limit claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NEEL D SHAH/Primary Examiner, Art Unit 2868